DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
State of the Claims
Applicants reply dated March 1, 2021 amends claims 1 and 4-6 and cancels claims 7-8.  All other claims stand as previously presented.
Claims 1-30, drawn to a method of making a glass spheroid, to a glass spheroid product, and to a close sphere packing matrix, stand as originally presented on October 10, 2018.  Claims 7-8 have been cancelled thereby leaving claims 1-6 and 9-30 pending in the application.  Claims 12-30 have been withdrawn without traverse pursuant to the restriction election requirement dated April 30, 2020 and Applicants response thereto dated June 30, 2020.  In view of the foregoing, claims 1-6 and 9-11 are pending for prosecution on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott (US 3,242,032) in view of Takahisa (JP2000-159529; see English language machine translation made of record with the instant communication), HIROSHI (JP 2007063098; see English language machine translation made of record September 30, 2020) and Hammel (US 4,002,446).

Schott teaches a method for manufacturing strengthened glass spheres comprising the steps of:
melting a spheroid material in a heated channel and rolling the melted spheroid material back and forth on the heated channel into a molten bead comprising the melted spheroid material (“I have found that solid spheres of glass …can be produced by heating glass particles in a moving bed of carbonaceous material to a temperature in excess maintained at about 1000oC to cause particle surface conditions of incipient fusion” – 1:43-2:3; “This mixture was heated in a moving bed kiln to a temperature of 1000oC until the glass particles became spherical” – 2:35-43);
Rolling the molten bead into a cooling environment comprising a cooling fluid, thereby forming a glass spheroid (2:1-5; “I have found that the higher the temperature from which the glass is quenched the higher the compressive strength will be”; “”Glass particles were 

Schott teaches melting glass preforms in contact with a carbonaceous material by rolling the material back and forth in a heated channel of a rotary kiln to heat soften (i.e. melt) and spheroidize the material and subsequently discharging the molten bead into a cooling fluid to quench and temper the particles.  In Schott, the spheroidal material is heated and “melted” in the heated channel of the rotary kiln.  Schott expressly notes that any method of spherodizing the glass may be employed to the practice of the invention, however the reference is silent regarding a step of “heating a spheroid material until a drop of melted spheroid material detaches from the rest of the spheroid material” as required by claim 1, lines 2-3.  Thus it can be said that the prior art contained a “base” method for manufacturing glass spheroids upon which the claimed invention can be seen as an “improvement”, namely wherein a drop of melted spheroid material is created by heating spheroid material until a drop detaches from the rest of the spheroid material and subsequently adding the heated drop of spheroid material to a heated channel rather than creating a drop of melted spheroid material within the heated channel itself as is taught by Schott.
Takahisa (JP2000-159529; see English language machine translation made of record with the instant communication) discloses a method for manufacturing gobs of spherical optical element material having a high weight accuracy in an automated fashion (abs) which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Schott.  Takahisa teaches that a rod of spheroid material (53) is locally heated at the tip of the rod until a glass droplet (54) is naturally dropped for collection and further processing (see figure 4). Takahisa teaches that the spheroid material produced according to the disclosure displays high precision, process stability, and high weight accuracy 

    PNG
    media_image1.png
    305
    464
    media_image1.png
    Greyscale

One of ordinary skill in the art would have recognized that applying the known spheroid drop forming technique of Takehisa to the base process of Schott would have yielded predictable results and resulted in an “improved” system.  Specifically, a skilled practitioner would have understood that forming the spheroid drop by melting and detaching a drop of spheroid material from a stock rod of material would advantageously eliminate the need to crush and size classify spheroid material as required in the Schott process (2:35-36).  Similarly, one skilled in the art would reasonably expect a net energy savings by eliminating the need to reheat a glass material to a melted state.  In view of the foregoing, the rationale to support the instant conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. Finally, one of ordinary skill would have found reasonable motivation to pursue the noted modification as a means to enhance the precision and accuracy of spheroid drops used in the process as noted by Takahisa.


HIROSHI (JP 2007063098; see English language machine translation made of record September 30, 2020) discloses plural means for spheroidizing a lump of glass material which one of ordinary skill in the art would consider to be highly pertinent to the matter at hand in the Schott disclosure.  With particular reference to the embodiments of figures 6, 7, 8, and 9, Hiroshi discloses adding a mass of spheroid material (2) to a channel defined between first and second heated channels, rotating the channels in a counter sliding manner such that the mass of heat softened spheroid material is rolled between the two channels until the spheroid material is shaped into a closed sphere.  

    PNG
    media_image2.png
    295
    483
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    412
    480
    media_image3.png
    Greyscale

In view of Hiroshi, it is apparent that the substituted components and their functions were known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the counter sliding channel of Hiroshi for the rotary kiln and the results of such a substitution would have been predictable for a skilled practitioner in the arts.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Schott teaches melting glass preforms in contact with a carbonaceous material by rolling the material back and forth in a heated channel of a rotary kiln to heat soften (i.e. melt) and spheroidize the material and subsequently discharging the molten bead into a cooling fluid to quench and temper the particles.  Schott teaches transferring the sphere into a cooling environment comprising water (2:3-5; 3:51-64), however the reference is silent regarding the structure of the cooling environment, specifically that the cooling environment comprise “an immersed tapered trough” per claim 1, lines 12-13 or that the glass spheroids are extracted generally “using the immersed tapered trough” as recited at claim 1, line 14. Thus it can be said that the prior art contained a device and method for producing glass spheres which differed from the claimed device and method by the substitution of cooling environment defined in part by a tapered trough and a flowing coolant for the Schott cooling environment of unspecified structure. 


    PNG
    media_image4.png
    817
    636
    media_image4.png
    Greyscale


In view of Hammel, it is apparent that the substituted components and their functions were known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the known cooling environment of Hammel for the generic cooling environment of Schott and the results would have been predictable for a skilled practitioner in the arts at the time of the invention.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Further, a skilled practitioner would have found reasonable motivation to pursue the instant modification as a means to derive the advantages noted by Hammel.  Specifically, Hammel notes that the quenching bath design advantageously produces a large radial flow gradient to distribute glass beads radially away from each other and to thereby minimize collision between the beads in the quench bath (2:16-43)
Regarding claim 2, see Schott at 2:35-36.
	Regarding claim 4, see Takehisa at figure 7 above which depicts hemicylindrical channels
Regarding claims 9-10, see Schott’032 at 1:38-42 which teaches compressive strength values in excess of 50,000 psi and up to 450,000 psi.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed range is the optimum.; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 11, Schott’032 teaches (see 3:5-10) sphere diameters on the order of 2.38 to 3.36 mm (i.e. 6 to 8 mesh) but provides neither express nor implicit limits upon the size of the spheres produced.  Takehisa at [0004] establishes that spheres on the order of 1 to greater than 10 mm may be created by rolling in the rotating glass body apparatus.  In view of Takehisa, one of ordinary skill in the .  

Claim 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott (US 3,242,032) and Takehisa (JP2013170116A) as applied to claim 1 and in further view of Schott (US 3,389,982 herinafter Schott’982).
Schott’032 and Takehisa teach or otherwise render obvious every recited limitation of parent claims 1, 2, and 5 as noted above.  
Specifically regarding claim 3, Schott’032 teaches the use of lime-soda-silicate glass but is silent regarding the use of other glass materials including borosilicate glass as recited in each of claims 2 and 3.  Schott’982 discloses a method for spherodizing glass in a rotary kiln which one skilled in the art would have considered to be directly relevant to the matter at hand in each of Schott’032 and Takehisa as discussed above.  Of particular note, Schott’982 teaches that, although lime-soda-silicate glass is preferred for the manufacture of glass spheres, other glasses such as borosilicate glass could be employed (2:23-25).  In view of Schott’982, one of ordinary skill in the art would have found it an obvious matter to try borosilicate glass as the glass material in the Schott’032 process.  
Regarding claims 5-6, Schott ‘032 teaches that the heated channel should comprise a carbonaceous material having a low reactive rate and in a preferred embodiment that the carbonaceous material is acetylene black.  Although Schott’032 is silent regarding the use of graphite, Schot’982 expressly teaches the use of a carbonaceous material comprising graphite (see Table I) in the heated channel of the rotary kiln. In view of Schott’982, one of ordinary skill in the art would have found it an obvious matter to try a heated channel comprising graphite as claimed.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicants attention is particularly directed to Shiraishi (JP 2001-287918) which discloses (see figure 1) transferring a drop of molten glass material (3) via a transfer chute (6), to a pair of counter rotating channels ((7),(8)).

    PNG
    media_image5.png
    372
    323
    media_image5.png
    Greyscale

Additionally, US 3,658,500 to Hagenbach teaches forming glass spheres by rolling on non-wetting ceramics manufactured from, inter alia, graphite (2:50-50).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JASON L LAZORCIK/Primary Examiner, Art Unit 1741